Citation Nr: 0928993	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with Schmorl's node T-11, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 0 percent disabling. 

3.  Entitlement to an increased rating for otitis externa, 
currently evaluated as 0 percent disabling.  

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to an increased rating for bilateral shoulder 
and left knee bursitis, currently evaluated as 20 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to 
January 1972 with 20 years, 4 months, and 18 days of prior 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On the substantive appeal received in August 2006, the 
Veteran checked the appropriate box to request a Board 
hearing at the local RO.  However, by a form signed in 
September 2006, the Veteran marked the appropriate box to 
indicate that he no longer wanted a hearing and to forward 
his case to the Board for a decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral 
shoulder and left knee bursitis, currently evaluated as 20 
percent disabling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain with 
Schmorl's node T-11 is not manifested by forward flexion of 
the thoracolumbar spine to 30 degrees or less, or by 
neurologic impairment.  

2.  The Veteran's service-connected right ear hearing loss is 
productive of Level VII hearing acuity.  

3.  The Veteran's service-connected otitis externa is not 
manifested by swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.   

4.  Left ankle disability was not manifested for many years 
after service, nor is left ankle disability otherwise related 
to such service.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
lumbosacral strain with Schmorl's node T-11 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§  4.7, 4.71a and Code 5237 (2008).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected otitis externa 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.87 and Code 6210 (2008).

3.  The criteria for entitlement to a compensable evaluation 
for the Veteran's service-connected right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2008).

4.  Left ankle disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  Failure to comply with any of these requirements 
may constitute remandable error.  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October  2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with notice in March 2006, 
subsequent to the January 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the March 2006 notice was not provided prior to the 
January 2006 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence.  The 
claim was subsequently readjudicated in an August 2006 
statement of the case and April 2007 supplemental statement 
of the case, following the provision of notice.  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, an October 2005 letter informed the appellant that he 
may submit evidence showing that his service-connected 
disabilities have increased in severity and statements from 
others to describe in what manner his disability has 
worsened.  The October 2005 letter also informed him of the 
appellant's and VA's respective duties for obtaining 
evidence.  While a March 2006 letter to the Veteran advised 
him that in determining the rating, VA would look to the 
nature and symptoms of his disability, the severity and 
duration, and the impact on employment, and while the Veteran 
was given a list of examples of the types of evidence which 
would be pertinent to his claim and advised to give such 
evidence to VA or tell VA about it, there has been no 
compliant notice since the Court rendered the decision in 
January 2008 with regard to the Vazquez judicial holdings.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).     

However, review of the record leads the Board to conclude 
that the Veteran effectively had actual knowledge of the 
essential elements discussed by the Court in Vazquez.  When 
the Veteran was afforded a VA examination in May 2006 for his 
back, the Veteran stated that he had very limited activities 
around the house and that he did not drive.  The Board also 
believes it significant that the Veteran has been represented 
by a national service organization which is well-versed in 
laws and regulations pertaining to Veteran's claim.  In a 
November 2006 letter, the Veteran's representative discussed 
how 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  The 
Board believes the Veteran, through the Disabled American 
Veterans, can be viewed as having actual knowledge of the 
substance of the information discussed in Vazquez.  It is 
assumed that the representative, as the Veteran's agent, 
included such information when providing guidance to the 
Veteran regarding his claim.  

Further, no new disability rating or effective date for award 
of benefits will be assigned as the claims for increased 
ratings are denied.  

With evidence to suggest actual knowledge by the Veteran and 
his representative of the content of the required notice, and 
with no bases to award increased ratings, there has been no 
resulting prejudice to the Veteran.   

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran VA examinations in December 2005 (ears) and May 2006 
(back and ankle).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.




Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   


I.  Lumbosacral Strain 

Another issue before the Board is entitlement to an increased 
rating for lumbosacral strain with Schmorl's node T-11, 
currently evaluated as 20 percent disabling. 

The Veteran's service-connected lumbosacral strain with 
Schmorl's node T-11 has been rated by the RO under the 
provision of Diagnostic Code 5237.  Under this regulatory 
provision, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

On VA examination in May 2006, it was noted that the Veteran 
had degenerative arthritis of the lumbar spine with chronic 
low back pain.  A May 2006 addendum showed that the Veteran 
could flex to 90 degrees and could extend to 30 degrees 
without pain.  It was revealed that the Veteran had 30 
degrees of right and left rotations, and right and left 
flexion without pain.  

The Board notes that a rating of 40 percent is not warranted 
since forward flexion of the thoracolumbar spine is more than 
30 degrees.  Also, a 50 percent rating and 100 percent rating 
are not for application since there is no diagnosis of 
ankylosis.  

It was further noted on the May 2006 VA examination that he 
was continent.  Thus, a separate evaluation for neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment is not for application.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a 40 percent evaluation.  However, on VA examination 
in May 2006, it was noted that the Veteran did not have 
incapacitating episodes in the last year.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
on VA examination in May 2006, it was noted that there was no 
incoordination, fatiguability, and lack of endurance.  Pain 
was noted.  Under the impression section of the VA 
examination, the VA examiner noted that with repetitive 
motion, there was no change in the range of motion, 
incoordination, fatigability, and endurance or pain levels of 
the lumbar spine.  On a May 2006 addendum, it was noted that 
there was no change in range of motion, coordination, 
fatigability, endurance or pain level with repetitive motion.    
  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in May 2006, it was 
noted that the Veteran retired in 1971.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that during no discrete period at 
issue in this appeal has the evidence supported assignment of 
a higher rating.

Accordingly, an evaluation in excess of 20 percent for the 
lower back disorder is not warranted.


II.  Otitis Externa

The other issue before the Board is entitlement to an 
increased rating for otitis externa, currently evaluated as 0 
percent disabling. 

Under Diagnostic Code 6210 for chronic otitis externa, a 
maximum rating of 10 percent is warranted for swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 
6210.    

In a statement received in June 2009, the Veteran's 
representative argued that the VA examiner failed to note 
whether the Veteran's otitis externa caused any swelling, dry 
and scaly or serous discharge, itching requiring frequent and 
prolonged treatment as required by the rating schedule.  
However, when the Veteran underwent a VA examination in 
December 2005, all that was observed was that there was a 30 
percent anterior perforation involving the right tympanic 
membrane and that the left tympanic membrane was clear.  The 
VA examiner diagnosed right chronic nonsuppurative otitis 
media.  Thus, there was no evidence of swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment to warrant a higher rating, and the claim 
must be denied.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The VA examiner from December 2005 noted 
that the Veteran's current employment, social, and daily 
activity functioning should not be adversely affected by the 
disabilities he was evaluating.  On VA examination in May 
2006, it was noted that the Veteran retired in 1971.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that during no discrete period at issue in 
this appeal has the evidence supported assignment of a higher 
rating.


III.  Right Ear Hearing Loss

The Veteran is also seeking entitlement to an increased 
rating for right ear hearing loss, currently evaluated as 0 
percent disabling. 

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A 10 percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is X to XI; 
where hearing in the better ear is II and hearing in the 
poorer ear is V to XI; where hearing in the better ear is 
III, and hearing in the poorer ear is IV to VI; and where 
hearing in the better ear is IV and hearing in the poorer ear 
is IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

The Veteran was afforded a December 2005 VA examination, 
which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
70
90

When rounding up, the puretone threshold average was 68.  
Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  This translates to a Roman numeral 
designation of VII for the right ear.  38 C.F.R. § 4.85, 
Table VI.  The Board notes that using Table VIA results in a 
lower designation of V.   

The VA audiologist diagnosed moderate sensorineural hearing 
loss through 2000 Hertz with severe hearing loss at 3000 to 
4000 Hz.

Overall, the Veteran's service-connected bilateral hearing 
loss has been productive of Level VII hearing acuity in the 
right ear.  And, as noted above, because the left ear has not 
been service connected, there is Level I hearing acuity in 
the left ear.  This equates to a 0 percent disability 
evaluation.  As the service-connected ear, standing alone, is 
not compensably disabling, the nonservice-connected ear must 
be considered normal in this case.  See 38 C.F.R. § 3.383. 

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the 
audiological test results, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to an increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The VA examiner from 
December 2005 noted that the Veteran's current employment, 
social, and daily activity functioning should not be 
adversely affected by right ear hearing loss.  On VA 
examination in May 2006, it was noted that the Veteran 
retired in 1971.  Thus, the Board finds that there has been 
no showing by the Veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Veteran may always advance an increased rating claim if 
the severity of his right ear hearing loss disability should 
increase in the future.

Service Connection

Another issue before the Board involves a claim of 
entitlement to service connection for left ankle disability.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that August 1946 to October 
1948 physical examinations show that there were no musculo-
skeletal defects.  Reports of medical examinations from 
October 1951 to July 1971 show that clinical evaluation of 
the lower extremities were normal and no left ankle 
disability was noted.  The Board notes that while on 
separation examination in July 1971 several other 
disabilities were listed, no left ankle disability was noted.  
The Board acknowledges that the first page of an August 1946 
and the first and second pages of an October 1948 physical 
examinations are not of record.  Nevertheless, service 
treatment records from April 1955 to December 1960 do show 
that the Veteran was seen for left ankle disability.  
However, September 1964, March 1967, and July 1971 reports of 
medical history show no indications of left ankle disability.    

The Veteran was first seen for his left ankle in October 
2004, which is 32 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Further, the one year 
presumption for arthritis is not for application.

The Veteran was afforded a VA examination in May 2006.  After 
reviewing the Veteran's claims file and after examining the 
Veteran, the VA examiner diagnosed degenerative arthritis of 
the left ankle.  The VA examiner stated that the 1960 injury 
in service was a soft tissue sprain.  He continued that the 
Veteran has developed degenerative arthritis in the left 
ankle joint.  He concluded that it is less likely than not 
that his current degenerative changes are related to his soft 
tissue injury and that he thinks that it is related to the 
aging process.  The Board notes that there are no medical 
opinions of record to the contrary.  

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in January 
1972 and October 1990.  It was not until September 2005 when 
the Veteran's claim for left ankle disability was received.  
This suggests that the Veteran did not believe he had left 
ankle disability related to his service until many years 
after service as the Board believes it reasonable to assume 
that the Veteran would have included a left ankle disability 
claim with his other earlier claims.  It is also significant 
that various medical reports associated with earlier claims 
for benefit did not include any complaints of left ankle 
disability.  In sum, there is no supporting evidence to 
suggest any continuity of left ankle disability claim from 
service to show a nexus to service.   

The Board acknowledges the Veteran's assertion that left 
ankle disability is due to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  In this case the only medical 
opinion of record is that it is not at least as likely as not 
that the Veteran's current left ankle disability is causally 
related to service.  The opinion was offered with benefit of 
review of the evidence and is supported by a rationale.  The 
Board finds the VA opinion to be persuasive and entitled to 
considerable weight.  To the extent the Veteran has offered 
his observations of continuity of symptoms, the Board finds 
that such observations are inconsistent with the record, and 
are not credible.

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

Entitlement to an increased rating for lumbosacral strain 
with Schmorl's node T-11 is denied.  

Entitlement to a compensable rating for right ear hearing 
loss is denied.  

Entitlement to a compensable rating for otitis externa is 
denied.  

Entitlement to service connection for left ankle disability 
is denied.


REMAND

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral shoulder and left 
knee bursitis warrants a higher disability rating.  The 
Veteran's service-connected bilateral shoulder and left knee 
bursitis have been rated by the RO under the provisions of 
Diagnostic Code 5019.  Under 5019, bursitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion for shoulders can be found under 
Diagnostic Code 5201.  
 
The Board notes that it needs clarification on two respects 
regarding the findings from the May 2006 VA examination.  
First, the VA examiner did not make clear whether the 
Veteran's left or right shoulder was the major joint.  With 
the exception of limitation of motion at shoulder level, the 
Board notes that limitation of motion for the Veteran's left 
and right shoulder will be rated differently depending upon 
which is the major and minor arm under Diagnostic Code 5201.  
As noted in the May 2006 addendum, the left shoulder showed 
45 degrees of internal rotation with pain.  Under Diagnostic 
Code 5201, if the left shoulder is the major joint, a rating 
of 30 percent would be warranted for limitation of motion 
midway between side and shoulder level.  If the left shoulder 
is the major joint, however, a 20 percent rating is warranted 
for limitation of motion midway between side and shoulder 
level.  

Second, on a May 2006 VA examination addendum, it was noted 
that the left shoulder demonstrates that he can abduct 240 
degrees.  The Board believes that the 240 degree abduction 
may be a typographical error given that he flexed to 140 
degrees in the left shoulder and he could flex and abduct his 
right shoulder to 140 degrees. 

Therefore, clarification is necessary regarding which is the 
major shoulder and regarding the Veteran's limitation of 
motion before the Board can proceed with appellate review.    

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  If possible, return the claims file 
for clarification to the May 2006 VA 
examiner.  Otherwise, schedule the 
Veteran for another VA examination to 
determine the current severity of his 
bilateral shoulder and left knee 
bursitis.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  Any 
medically indicated tests, such as x-ray 
studies and range of motion studies in 
degrees, should be accomplished.  
Examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for shoulder and knee 
bursitis.  After reviewing the claims 
file and examining the Veteran, the 
examiner should respond to the following:

a)  whether limitation of motion of the 
major arm is at shoulder level, midway 
between side and shoulder level, or to 25 
degrees from the side;

b)  whether limitation of motion of the 
minor arm is at shoulder level, midway 
between side and shoulder level, or to 25 
degrees from the side; and

c)  whether there is significant 
functional impairment when evaluating the 
Veteran's bilateral shoulder and left 
knee bursitis due to weakened movement, 
excess fatigability and incoordination, 
and pain and weakness causing additional 
disability beyond what is reflected on 
range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 

	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


